                         Case 18-11579-CSS            Doc 152       Filed 01/03/19         Page 1 of 4



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                        )    Chapter 11
          In re:                                                        )
                                                                        )    Case No. 18-11579 (CSS)
          SIW HOLDING COMPANY, INC., et al.,1                           )    Jointly Administered
                                                                        )
                           Debtors.                                     )

 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON JANUARY 7, 2019
 AT 11:00 A.M. (EASTERN) BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI AT
 THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 824
  MARKET STREET, COURTROOM 6, 5TH FLOOR WILMINGTON, DELAWARE 19801

 I.            UNCONTESTED MATTER WITH CERTIFICATE OF NO OBJECTION

               1.        Debtors’ Motion for Entry of an Order Approving a Stipulation for Turnover of
                         Rabbi Trust Assets to the Debtors [Filed 12/17/18; D.I. 143]

               Response Deadline: December 31, 2018

               Related Documents:

                         (a)     Certification of No Objection Regarding Docket No. 143 [Filed 1/2/19; D.I.
                                 150]

                         (b)     Proposed Order Granting Debtors’ Motion for Entry of an Order Approving
                                 a Stipulation for Turnover of Rabbi Trust Assets to the Debtors (Re: D.I.
                                 No. 143)

               Objections/Responses: None.

               Status: A Certification of No Objection has been filed. Therefore, no hearing is necessary
               unless requested by the Court.


II.            FIRST INTERIM FEE APPLICATIONS:

               2.        First interim fee applications are scheduled to go forward at this hearing. Attached
                         hereto as Exhibit A is a complete list of those fee applications scheduled to be

      1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, are: SIW Holding Company, Inc. f/k/a/ WIS Holding Company, Inc. (2673); WIS Holdings
      Corp. (4184); Western Inventory Service, Inc. (2867); Washington Inventory Service (1851); WIS International, Inc.
      (1762); Labor Support International, Inc. (2151); and Service Support International, Inc. (2152). The Debtors’ mailing
      address is 9265 Sky Park Court, Suite 100, San Diego, CA 92123-4312.



      IMPAC 6039087v.1
                   Case 18-11579-CSS       Doc 152     Filed 01/03/19    Page 2 of 4



                   heard. The items listed on Exhibit A hereto correspond to the order of the third
                   interim fee applications, and documents related thereto, that were in the binders
                   previously submitted to the Court pursuant to the Court’s Chambers Procedures.

        Related Documents:

                   (a)    Notice of Filing of Proposed Omnibus Order Approving First Interim Fee
                          Applications [Filed 1/2/19; D.I. 151]

        Response(s) Received: None.

        Status: See attached Exhibit A.

 Dated: January 3, 2019                     POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                            /s/ R. Stephen McNeill
                                            Jeremy W. Ryan (DE Bar No. 4057)
                                            R. Stephen McNeill (DE Bar No. 5210)
                                            D. Ryan Slaugh (DE Bar No. 6325)
                                            1313 North Market Street, Sixth Floor
                                            P.O. Box 951
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 984-6000
                                            Facsimile: (302) 658-1192
                                            Email: jryan@potteranderson.com
                                                     rmcneill@potteranderson.com
                                                     rslaugh@potterandercon.com

                                            Counsel for the Debtors




IMPAC 6039087v.1
                   Case 18-11579-CSS       Doc 152     Filed 01/03/19    Page 3 of 4



                                             EXHIBIT A

                SIW HOLDING COMPANY, INC.; CASE NO. 18-11579 (CSS)
             INDEX OF FEE APPLICATIONS FOR FIRST INTERIM APPROVAL
                    (JULY 2, 2018 THROUGH SEPTEMBER 30, 2018)
                      HEARING: JANUARY 7, 2019 AT 11:00 A.M.


I.      PROPOSED ORDER

        Notice of Filing of Proposed Omnibus Order Approving First Interim Fee Applications
        [Filed 1/2/19; D.I. 151]

II.     OMNIBUS NOTICE

        Omnibus Notice of Hearing to Consider Approval and Allowance of Interim Fee
        Applications [Filed 12/19/18; D.I. 147]

POTTER ANDERSON & CORROON LLP/COUNSEL TO THE DEBTORS

1.      First Interim Fee Request of Potter Anderson & Corroon LLP, as Counsel to the Debtors
        for the Period July 2, 2018 through September 30, 2018 [Filed 11/21/18; D.I. 135]

        A.         First Monthly Fee Application of Potter Anderson & Corroon LLP for
                   Compensation of Services Rendered and Reimbursement of Expenses as Counsel
                   to the Debtors for the Period from July 2, 2018 through July 31, 2018 [Filed
                   09/12/18; D.I. 89]

        B.         Re-Notice of Application of First Monthly Fee Application of Potter Anderson &
                   Corroon LLP for Compensation of Services Rendered and Reimbursement of
                   Expenses as Counsel to the Debtors for the Period from July 2, 2018 through July
                   31, 2018 [Filed 09/13/18; D.I. 90]

        C.         Certification of No Objection Regarding Docket No. 89 [Filed 10/04/18; D.I. 98]

        D.         Second Monthly Fee Application of Potter Anderson & Corroon LLP for
                   Compensation of Services Rendered and Reimbursement of Expenses as Counsel
                   to the Debtors for the Period from August 1, 2018 through August 31, 2018 [Filed
                   09/18/18; D.I. 92]

        E.         Certification of No Objection Regarding Docket No. 92 [Filed 10/10/18; D.I. 104]

        F.         Third Monthly Fee Application of Potter Anderson & Corroon LLP for
                   Compensation of Services Rendered and Reimbursement of Expenses as Counsel
                   to the Debtors for the Period from September 1, 2018 through September 30, 2018
                   [Filed 11/21/18; D.I. 132]



IMPAC 6039087v.1
                   Case 18-11579-CSS       Doc 152     Filed 01/03/19    Page 4 of 4



        G.         Certification of No Objection Regarding Docket No. 132 [Filed 12/13/18; D.I. 141]

        Response Deadline: December 12, 2018 at 4:00 p.m.

        Response Received: None.

        Status: This matter is going forward.


JND CORPORATE RESTRUCTURING/ADMINISTRATIVE AGENT FOR THE
DEBTORS

2.      First Interim Fee Request of JND Corporate Restructuring, as Administrative Agent for
        the Debtors for the period July 2, 2018 to July 31, 2018 [Filed 12/13/18; D.I. 142]

        A.         Consolidated First Monthly Fee Application of JND Corporate Restructuring for
                   Compensation for Services Rendered as Administrative Agent for the Debtors for
                   the Period from July 2, 2018 through July 31, 2018 [Filed 08/20/18; D.I. 71]

        B.         Certification of No Objection Regarding Docket No. 71 [Filed 09/11/18; D.I. 88]




IMPAC 6039087v.1
